Case 1:14-cr-00057-BAH Document 202 Filed 11/20/20 Page 1 of 2

WayiesebiX 04, 4 gon,

 

 

 

 

 

 

 

 

\n) ON SOW VA,
Laeve to file GRANTED
Honorable Nudge. Pr :
: Beryl AL brow eh Servite ee ee plese <
Joshi agivn, D.C. Gulted Stakes District Court ——_ |

 

 

 

Se Ce nT ae ee: oe vespate ae

 

Bi net 40 rom velteo Ses Comantinucls \o <igviedt ef

 

Sow Kaustn FE loves Moodaca, bate eroceso.

 

 

\- \y— CR S44 a §u aes CEG oO , hage an Sey
a cs 7

5 i ee peck qv m2. ierin tate ai. Vix. ad

 

 

AN Cunning ar sir Ye ci \

 

AN ewrcsenn, ys ‘ aman, ; a onde sauce nae

 

 

ea ees cadtmeninadas Con 2Seremantlo la
roabon sy le hhacemos di i diacdwaas oe Nene !

 

 

oCrcreles t-~ Sours Giwtres $4 oN ae

 

2 tas ie Nee Poe ates =a Bee plan aL Naan sitar tilacdesd

 

 

Qe Cn Ao c. Sele. Bese we Ox ped > a a veguest,
Pecan Wncadl GA Road Cr Bay ated Pare Coluetyncy

 

 

ian Racis asaca _oe 2 Vemes on no ef AS?, = ee
ieee Peaen are. APYOXK. Madamenle 2s les Gi 30 hoves

 

Nos Oi esen a tole a Ld AreiInade Cen Ee a ant iell

 

De wadon, siandea yesh ye ad _ofcrtad Wot, gir exe

 

ad RAtarGides en burro ae Oaenot \ot alimentos —

 

“sa die OsyvCretemenTe hous Gop a Ve ou. i258, te

 

 

 

Si. vader) Qa Gs 5A tAnechase pa. Menos dp vA

 

mek vo da dt ‘ we Meslih Axe mo PkGor , Devo Vr Samia cks xt

 

 
Case 1:14-cr-00057-BAH Document 202 Filed 11/20/20 Page 2 of 2

Se limite a cdecty Gt an lo sentie y ne hina mingm

 

orkve Cw Ka poe SM tango Miede Gt ad Consumey _ ae

 

o:0 os o\imanles, Quede CHG CTA UAwm ~enfpercrmme lead

 

ratune s | G2 (2.2 4 nn,

 

Di. Wns G A tA: ae er

 

 

tad Queda  Ooner en it $40 nr ASS aie,

Su 5 BAe ee A _P p bdo Urn aisevlpe Pow a

 

 

ee pal ENS ak er Bees we 4 = rene

 

Carn. Lode vespeloe , S_, _ Sa CAtiv entre ae Attee S 1s

 

 

 

PO $i 4 2 Pe Tat ee Ae G2 Awe

 

SR. Sigen dando esta +ipe au. tevegy lave des

 

GA tn he men y hie ica pow Qe Som e aceon,
Nu psn Goes od é

 

 

 

 

 

) iQ. Bok nan efile Sv q wishes a oe nad
\

 

 

i i

 

 

A PRA NEN TE

 

Agu SA C lov oes Apodaca.

 

FEO F290.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
